President.
The circumstances proved clear this case of all presumption of malice. The killing therefore is not murder.
Is it manslaughter ? It was lawful for Robertson to exert as much force, as was sufficient to put the Indian out of the house. It does not appear that he used more. *248After he had accomplished this, the Indian was the aggressor, by kicking Robertson with his foot. He was prosecuting his attack, “he made at Robertson.” He was a savage, a drunk savage, a savage naturally illdisposed, armed with a knife, a stronger man than Robertson; and his nation and himself were under strong suspicions of hostility. All these circumstances were sufficient to alarm Robertson for his own safety, and induce him to arm himself with a stick, to prevent the danger of the Indianas attack, and save his own life, by a stroke at the life of the Indian.
Foster 279-91.
If you believe, that Robertson might have otherwise entered the house, or escaped, and that the blow was given in a mutual combat, without necessity either from the protection of his life, the possession of his house, or his right of entering it, the killing is manslaughter.
If you believe, that there was no other probable way to get into the house, or otherwise escape from the rage of the Indian, and the danger of his life, than by the blow given, it is but homicide in self-defence.
If you believe it homicide in self-defence, you may acquit the prisoner on this indictment.
Verdict not guilty.